DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed March 15, 2022 has been acknowledged. Claims 1-20 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (20110006078) in view of Lochinger et al. (20080210702).
Regarding claim 1, Hsu discloses a dispenser device for dispensing a commodity comprising: a container (50) configured to contain a commodity (a beverage; par. 0034); a user-controlled dispenser (34) configured for selectively dispensing the commodity from the container.
Hsu DIFFERS in that it does not disclose a sensor configured to detect an inventory condition of the commodity within the container and additional use data related to the inventory condition; and a communication device configured to provide a communication corresponding to the detected inventory condition and the additional use data to a remote server to initiate an order for a replenishing shipment of the commodity to the dispenser device. Attention, however, is directed to the Lochinger reference, which discloses a sensor (detector; par. 0035) configured to detect an inventory condition of a commodity (consumer products; par. 0002) within a container (par. 0035) and additional use data related to the inventory condition (product use history in par. 0036; at least one container parameter in claim 20); and a communication device (processing unit; par. 0035) configured to provide a communication corresponding to the detected inventory condition and the additional use data to a remote server to initiate an order for a replenishing shipment of the commodity to the dispenser device (par. 0035). Lochinger teaches that a sensor and communication device configured as claimed are advantageous for automatically re-supplying a product container (par. 0008 and 0035).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Hsu reference in view of the teachings of the Lochinger reference by employing a sensor and communication device as claimed for the purpose of providing a dispenser device that can automatically re-supply product containers.
Regarding claim 2, the dispenser device further comprising a support structure (11 of Hsu; 18, 26, or 44 of Lochinger) that supports the container; wherein the container is removably supported by the support structure (par. 0034-0035 of Hsu; par. 0035 and 0064 of Lochinger; claims 1-4 of Lochinger). 
Regarding claim 3, the sensor (54 of Lochinger) is attached to the support structure (via docking receptacle 46 of Lochinger; par. 0070 of Lochinger; Figs. 5 and 6 of Lochinger).
Regarding claim 4, the dispenser includes a gravity-feed portion (3 and 34 of Hsu) for selectively dispensing the commodity from the container.
Regarding claim 5, the dispenser device further comprising a pump (par. 0065 of Lochinger) configured to pump the commodity from the dispenser for selectively dispensing the commodity from the container.
Regarding claim 6, the sensor includes a scale configured to weigh the commodity in the container (par. 0080 of Lochinger).
Regarding claim 7, the sensor includes a usage sensor configured to detect a usage amount (par. 0035 Lochinger discloses that the sensor detects usage amounts in various ways, such as “fill-level and/or product quantity and/or charge-level and/or useful life and/or remaining number of individually-releasable containers”) of the commodity dispensed from the container from which an amount of the commodity in the container is determined.
Regarding claim 8, the sensor includes a level sensor configured to detect a level of available commodity within the container (par. 0035 of Lochinger).
Regarding claim 10, Hsu discloses a commodity dispenser system comprising: a terminal dispenser device (1) with a container (50) configured to contain a commodity, the terminal dispenser device including a user-controlled dispenser (34) for selectively dispensing the commodity from the container.
Hsu DIFFERS in that it does not disclose the terminal dispenser device including a sensor and a communication device, the sensor configured to detect an inventory condition of the commodity within the container and additional use data related to the inventory condition; and a server configured to communicate with the communication device of the terminal dispenser device, receive a communication corresponding to the inventory condition detected and the additional use data, and initiate an order for a replenishing shipment of the commodity to the dispenser device based, at least partly, on the communication corresponding to the inventory condition detected. Attention, however, is directed to the Lochinger reference, which discloses a terminal dispenser device including a sensor (detector; par. 0035) and a communication device (processor; par. 0035), the sensor configured to detect an inventory condition of the commodity within the container (par. 0035) and additional use data related to the inventory condition (product use history in par. 0036; at least one container parameter in claim 20); and a server configured to communicate with the communication device of the terminal dispenser device, receive a communication corresponding to the inventory condition detected and the additional use data, and initiate an order for a replenishing shipment of the commodity to the dispenser device based, at least partly, on the communication corresponding to the inventory condition detected (par. 0035 and 0061). Lochinger teaches that a sensor, communication device, and server are advantageous for automatically re-supplying a product container (par. 0008 and 0035).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Hsu reference in view of the teachings of the Lochinger reference by employing a sensor, communication device, and server as claimed for the purpose of providing a dispenser device that can automatically re-supply product containers.
Regarding claim 11, the terminal dispenser device includes a support structure (11 of Hsu; 18, 26, or 44 of Lochinger) that supports the container; and wherein the container is removably supported by the support structure (par. 0034-0035 of Hsu; par. 0035 and 0064 of Lochinger; claims 1-4 of Lochinger). 
Regarding claim 12, the dispenser system further comprising a replacement container of the replenishing shipment, the replacement container being removably supported by the support structure for replacing the removable container (par. 0035 of Lochinger).
Regarding claim 13, the dispenser system further comprising a computerized memory device (par. 0036 of Lochinger) with a stored inventory threshold condition (par. 0035 of Lochinger); and further comprising a processor configured to compare the detected inventory condition and the stored inventory threshold condition to determine if a predetermined condition is met (par. 0035 of Lochinger); and wherein the order is initiated when the predetermined condition is met (par. 0035 of Lochinger).
Regarding claim 14, the processor is configured to associate, in the computerized memory device, the additional use data associated with the order (par. 0035 of Lochinger).
Regarding claim 15, the additional use data is chosen from a group of time that the inventory condition was detected, an identifier of the commodity, a quantity of the commodity dispensed, or a combination thereof (par. 0018, 0035, and 0082 of Lochinger).
Regarding claim 16, the terminal dispenser device includes a support structure (11 of Hsu; 18, 26, or 34 of Lochinger) that supports the container; wherein the container includes a refillable reservoir (50 of Hsu; par. 0010 of Lochinger) defined in the support structure; and further comprising a disposable vessel of the replenishing shipment, the disposable vessel containing the commodity for refilling to the refillable reservoir (par. 0064 of Lochinger).
Regarding claim 17, Hsu discloses a method of distributing a commodity comprising: providing the commodity in a container (50) of a terminal dispenser device (1), the terminal dispenser device including a user-controlled dispenser (34) for selectively dispensing the commodity from the container-25-UTILITY PATENT APPLICATIONFILED EFS-WEBATTORNEY DOCKET NO. 2020P00190US.
Hsu DIFFERS in that it does not disclose detecting, by a sensor of the terminal dispenser device, an inventory condition of the commodity within the container and additional use data related to the inventory condition; communicating, from a communication device of the terminal dispenser device to a server, a communication corresponding to the inventory condition detected and the additional use data; and initiating, by the server, an order for a replenishment shipment of the commodity based, at least partly, on the communication corresponding to the inventory condition detected. Attention, however, is directed to the Lochinger reference, which discloses detecting, by a sensor (detector; par. 0035) of a terminal dispenser device (10), an inventory condition of a commodity within a container (par. 0035) and additional use data related to the inventory condition (product use history in par. 0036; at least one container parameter in claim 20); communicating, from a communication device (processor; par. 0035) of the terminal dispenser device to a server (par. 0061), a communication corresponding to the inventory condition detected and the additional use data; and initiating, by the server, an order for a replenishment shipment of the commodity based, at least partly, on the communication corresponding to the inventory condition detected (par. 0035 and 0086).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Hsu reference in view of the teachings of the Lochinger reference by employing a sensor, communication device, and server as claimed for the purpose of providing a dispenser device that can automatically re-supply product containers.
Regarding claim 18, the container is at least partly defined by a removable container (50 of Hsu; par. 0035 of Lochinger); and wherein initiating the order includes ordering the replenishment shipment of another removable container of the commodity, the removable container being replaceable by the other removable container (par. 0035 of Lochinger).
Regarding claim 19, the method further comprising storing, in a computerized memory device, the detected inventory condition and the additional use data that is associated with the detected inventory condition (par. 0036 and 0082 of Lochinger).
Regarding claim 20, the additional use data is chosen from a group of time that the inventory condition was detected, an identifier of the commodity, a quantity of the commodity dispensed, or a combination thereof (par. 0018, 0035, and 0082 of Lochinger).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Lochinger et al. as applied to claim 1 above, and further in view of Breault (20200048066).
Regarding claim 9, the dispenser includes a dispensing opening (34 of Hsu) from which the commodity is dispensed; and wherein the dispensing opening and the user-controlled dispenser are relatively positioned such that the commodity is dispensed from the dispensing opening.
The modified Hsu DIFFERS in that it does not disclose a cup as claimed. Attention, however, is directed to the Breault reference, which discloses a dispenser cup (par. 0037); wherein a dispenser (30) includes a dispensing opening (80) from which a commodity is dispensed; and wherein the dispensing opening and a user-controlled dispenser (60) are relatively positioned such that the commodity is dispensed from the dispensing opening into the dispenser cup when the dispenser cup actuates the user-controlled dispenser (par. 0037 and 0042).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Hsu reference in view of the teachings of the Breault reference by employing a cup and user-controlled dispenser as claimed for the purpose of allowing a user to conveniently operate the dispenser single handedly while holding a cup to receive the beverage.
Response to Arguments
Applicant's arguments filed March 15, 2022 have been fully considered but they are not persuasive.
Applicant acknowledges that the prior art discloses additional use data in the form of product use history. Applicant argues, however, that the prior art doesn’t teach transmitting this data to the remote server. This argument is not persuasive because, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Furthermore, Lochinger explicitly teaches sensing additional use data in the form of at least one container parameter and a unique container identifier and transmitting this data to a product supplier (see claim 20). It is further noted that the claims only require the transmission of a communication that corresponds to the inventory condition and the additional use data and do not require the transmission of the data itself or the inventory condition.
Applicant’s argument with respect to claim 7 that the prior art does not disclose a usage sensor configured to detect a usage amount is not persuasive because Lochinger teaches at least one detector (i.e. sensor) that produces signals indicative of the amount of product used in par. 0036. As noted by Applicant, the limitation “a usage sensor configured to detect a usage amount” is not limited to a flow sensor or a counter. It is also noted that the Lochinger processor is capable of determining an amount of commodity in the container based on the product use data. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754